DETAILED ACTION
1.	This communication is in response to the request for continued examination filed on 6/7/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-13 and 15-22 (renumbered as 1-20) are allowed.

Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest periodically classifying, files in the target set of files to one of a plurality of fileset classes based on a set of file ranks for the target set of files, the set of file ranks being determined based on a set of ranking factors that comprises a frequency of file data change over prior data snapshots individual fileset classes of the plurality of fileset classes being associated with different time intervals in a plurality of snapshot generation time intervals that determine frequencies at which data snapshots are generated with respect to files associated with the individual fileset classes; and for individual files in the given subset of files: obtaining, from the remote computing device, metadata for the individual file: in response to obtaining the metadata, determining, based on the metadata, whether the individual file changed since a last data snapshot; and obtaining, at least changed data for the individual file responsive to determining that the individual file changed since the last data snapshot.

	With respect to claim 13 the prior art does not teach or fairly suggest periodically classifying files in the target set of files to one of a plurality of fileset classes based on a set of file ranks for the target set of files, the set of file ranks being determined based on a set of ranking factors that comprises a frequency of file data change over prior data snapshots, individual fileset classes of the plurality of fileset classes being associated with different time intervals in a plurality of snapshot generation time intervals that determine frequencies at which data snapshots are generated with respect to. files associated with the individual fileset classes. and for individual fileset classes of the plurality of fileset classes, causing periodic generation of an incremental data snapshot for a given subset of files of the target set of files according to a given snapshot generation time interval from the plurality of snapshot generation time intervals, the given subset of files and the given snapshot generation time interval being associated with the individual fileset class, and the causing periodic generation of the incremental data snapshot for the given subset of files comprises, for individual files in the given subset of files: obtaining, from the remote computing device, metadata for the individual file; in response to obtaining the metadata, determining, based on the metadata, whether the individual file changed since a last data snapshot; and obtaining, from the remote computing device, at least changed data for the individual file responsive to determining that the individual file changed since the last data snapshot.


	With respect to claim 20 the prior art does not teach or fairly suggest periodically classifying files in the target set of files to one of a plurality of fileset classes based on a set of file ranks for the target set of files, the set of file ranks being determined. based on a set of ranking factors that comprises a frequency of file data change over prior data snapshots, individual fileset classes of the plurality of fileset classes being associated with different time intervals in a plurality of snapshot generation time intervals that determine. frequencies at which data snapshots are generated with respect to files associated with the individual fileset classes, and for individual fileset classes of the plurality of fileset classes, causing periodic generation of an incremental data snapshot for a given subset of files of the target set of files according to a given snapshot generation time interval from the plurality of snapshot generation time intervals, the given subset of files and the given snapshot generation time interval being associated with the individual fileset class, and the causing periodic generation of the incremental data snapshot for the given subset of files comprises, for individual files in the given subset of files: obtaining, from the remote computing device, metadata for the individual file: in response to obtaining the metadata, determining, based on the metadata, whether the individual file changed since a last data snapshot; and obtaining, from the remote computing device, at least changed data for the individual file responsive to determining that the individual file changed since the last data snapshot.



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 17, 2022